Case 3:20-cv-00010-MAB Document 70 Filed 12/29/20 Page 1 of 3 Page ID #359




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN CORDES AND LINDSEY                    )
 CORDES,                                    )
                                            )
                     Plaintiffs,            )
                                            )   Case No. 3:20-CV-00010-MAB
 vs.                                        )
                                            )
 AMBER COOPER, MD, ET AL.,                  )
                                            )
                     Defendants.

                    HIPAA QUALIFIED PROTECTIVE ORDER

BEATTY, Magistrate Judge:

       This cause coming to be heard on Defendants’ Motion for entry of a Qualified
Protective Order pursuant to the Health Insurance Portability and Accountability Act of
1996 ("HIPAA"), due notice having been given, and the Court being fully advised in the
premises:

       IT IS HEREBY ORDERED AS FOLLOWS:

       (1)   The current parties (and their attorneys) and any future parties (and their
             attorneys) to the above-captioned matter are hereby authorized to receive,
             subpoena and transmit "protected health information ("PHI") pertaining to
             Hannah Cordes, Lindsey Cordes and John Cordes, to the extent and subject
             to the conditions outlined herein;

       (2)   For purposes of this Qualified Protective Order, "protected health
             information" or "PHI" shall have the same scope and definition as set forth
             in 45 CFR 160.103 and 160.501. Without limiting the generality of the
             foregoing, "PHI" includes, but is not limited to, health information,
             including demographic information, relating to either:

                    (a)   the past, present or future physical condition of an individual;
                    (b)   the provision of care to an individual; and/or
                    (c)   the payment for care provided to an individual, which
                          identifies the individual or which reasonably could be
                          expected to identify the individual.


                                      Page 1 of 3
Case 3:20-cv-00010-MAB Document 70 Filed 12/29/20 Page 2 of 3 Page ID #360




     (3)    All "covered entities" (as defined by 45 CFR 160.13) are hereby authorized
            to disclose "PHI" pertaining to Hannah Cordes, Lindsey Cordes and John
            Cordes, to all attorneys, now of record, or who may become of record in the
            future of this litigation;


     (4)    The parties and their attorneys shall be permitted to use the “PHI” of
            Hannah Cordes, Lindsey Cordes and John Cordes in any manner
            reasonably connected with the above-captioned litigation. This includes,
            but is not limited to, disclosure to the parties, the attorneys' firm (i.e.,
            attorneys, support staff, agents and consultants), the parties' insurers,
            experts, consultants, court personnel, court reporters, copy services, trial
            consultants, jurors, venire members and other entities involved in the
            litigation process;

      (5)   At the conclusion of the litigation as to any defendant (defined as the point
            at which final orders disposing of the entire case as to any defendant have
            been entered, or the time at which all trial and appellate proceedings have
            been exhausted as to any defendant), that defendant, and any person or
            entity in possession of "PHI" received pursuant to Paragraph 4, supra, shall
            destroy any and all copies of "PHI" pertaining to Hannah Cordes, Lindsey
            Cordes and John Cordes, except:

                   (a)    the defendant that is no longer in the litigation may retain
                          "PHI" generated by him/her/it; and
                   (b)    the remaining defendants in the litigation, and persons or
                          entities receiving "PHI" from those defendants, pursuant to
                          Paragraph 4, supra, may retain "PHI" in their possession;

     (6)    This order shall not control or limit the use of "PHI" pertaining to Hannah
            Cordes, Lindsey Cordes and John Cordes that comes into possession of any
            party, or any party's attorney, from a source other than a “covered entity"
            (as defined in 45 CFR 160.103);

     (7)    Defense counsel shall provide notice to plaintiffs’ counsel of their intent to
            issue a subpoena to a covered entity. Upon receipt of such notice,
            plaintiffs’ counsel shall have four business days, inclusive of the date notice
            is provided, to object to the issuance of the subpoena. If plaintiffs’ counsel
            objects within four business days, the subpoena may not be issued until the
            Court rules on the objection or the parties come to an agreement. If
            plaintiffs’ counsel does not object, the subpoena may be issued four
            business days after the date on which notice was provided. Defense
            counsel may issue the subpoena immediately if plaintiffs’ counsel
                                      Page 2 of 3
Case 3:20-cv-00010-MAB Document 70 Filed 12/29/20 Page 3 of 3 Page ID #361




           affirmatively consents.

     (8)   Nothing in this order authorizes defense counsel to obtain medical records
           or information through means other than formal discovery requests,
           subpoena, depositions, patient authorization, or through attorney-client
           communications;

     (9)   Nothing in this order relieves any party from complying with the
           requirements of:

                 (a)    the Illinois Mental Health & Developmental Disabilities
                        Confidentiality Act (740 ILCS 110/1 et. seq.);
                 (b)    the Aids Confidentiality Act (410 ILCS 305/1 et. seq); or
                 (c)    state and federal law which protects certain drug and alcohol
                        records (20 ILCS 301/30-5; 42 USC 290dd-3, 290ee-3 and 42
                        CFR Part 2).


     IT IS SO ORDERED.

     DATED: December 29, 2020
                                              s/ Mark A. Beatty
                                              MARK A. BEATTY
                                              United States Magistrate Judge




                                     Page 3 of 3
